   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 1 of 12




                                     UNITED STATES DISTRICT COURT
                                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO. 0:19-CV-63108-RAR

        HANK HANEY and
        HANK HANEY MEDIA, LLC,

                        Plaintiffs,

                 vs.

        PGA TOUR, INC.,

                    Defendant.
        _____________________________________/

                       DEFENDANT PGA TOUR, INC.’S REPLY IN SUPPORT OF ITS
                                  OMNIBUS MOTION IN LIMINE

                 Defendant PGA TOUR, Inc. (“PGA TOUR”), through its undersigned counsel hereby files

        its reply in support of its Omnibus Motion In Limine (ECF No. 104) (“PGA TOUR’s Motion”) for

        entry of an order precluding Plaintiffs Hank Haney (“Haney”) and Hank Haney Media, LLC

        (“HHM”) (collectively, “Plaintiffs”) from introducing or attempting to introduce certain categories

        of evidence at trial. In support thereof, PGA TOUR states as follows:

                                                 ARGUMENT

                 As has become their custom in this case, Plaintiffs devote nearly five pages of their

        Response in Opposition (“Plaintiffs’ Response”) to trying to argue the merits of their case under

        the guise of providing “factual background.” Like Plaintiffs’ case, though, Plaintiffs’ “factual

        background” is short on provable facts supported by admissible evidence and long on unsupported

        hyperbole. Instead of engaging in the same exercise, PGA TOUR elects again to address the matter

        at hand – the misguided arguments Plaintiffs make actually pertaining to PGA TOUR’s Motion.




                                                        1
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 2 of 12




        A. Plaintiffs Admit Their Intention to Offer “Expert” Testimony Regarding “Terms of Art”
           to Characterize PGA TOUR’s Rights in its Contractual Relationship with SiriusXM,
           Which Should be Excluded.

                 Plaintiffs claim that PGA TOUR mischaracterizes the evidence that Plaintiffs intend to

        offer through their “experts” regarding PGA TOUR’s relationship with SiriusXM Radio, Inc.

        (“SiriusXM”), which is governed by a License Agreement (the “License Agreement”). Plaintiffs

        claim that they do not intend to offer their “experts’” testimony to interpret PGA TOUR’s and

        SiriusXM’s respective rights under the License Agreement. Instead, Plaintiffs assert they intend

        to offer Aisenberg’s and McGee’s testimony to educate the jury about certain “terms of art” in the

        “broadcasting, media rights and talent representation industries and how those terms are used in

        the context of [PGA TOUR’s and SiriusXM’s] relationship.” (Plaintiffs’ Opp., p. 7.)

                 The “terms of art” that Plaintiffs intend to offer Aisenberg’s and McGee’s “expert”

        testimony on are “programming” and “content.” (Id. p. 8.) Of these “terms of art,” the word

        “programming” is a defined term in the License Agreement, while “content” is not. As PGA

        TOUR stated in its Motion, Aisenberg testified during his expert deposition that his “expert”

        opinion, based on his review of the License Agreement, is: “[t]hat the PGA TOUR has the ability

        to approve the programming that is added to the schedule for SiriusXM PGA T[OUR] Radio,” and

        “the [L]icense [A]greement specifically references programming. It does not reference content.”

        (PGA TOUR’s Motion, p. 5, and Ex. B, Aisenberg Dep., March 31, 2021, pp. 91:24-92:15.)

        Regardless of how Plaintiffs attempt to parse their argument, Plaintiffs plainly intend to offer

        Aisenberg’s and McGee’s “expert” testimony on this point for one reason — to submit to the jury,

        under the auspices of “expertise,” that because the License Agreement refers to “programming”

        and not “content,” PGA TOUR has no rights with respect to the content of shows that air on the




                                                        2
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 3 of 12




        PGA TOUR-branded station on SiriusXM. 1 Such testimony is, at its core, contract interpretation

        that is inappropriate for expert testimony, and would serve only to mislead the jury on a point

        reserved for the Court’s instruction. See Ramjeawan v. Bank of America Corp., No. 09-20963-

        CIV, 2010 WL 1645097, at *1 (S.D. Fla. Apr 21, 2010) (precluding opinion testimony offered to

        interpret an agreement at issue in the case because “[e]xpert opinion testimony regarding the

        meaning(s) of contractual provisions are irrelevant and hence inadmissible.”). Plaintiffs should be

        precluded from offering Aisenberg’s and McGee’s “expert” testimony to interpret or construe the

        meaning and effect of any aspect of the License Agreement between PGA TOUR and SiriusXM.

        B. Documents and Testimony Regarding the Social Media Sentiment Analyses are
           Inadmissible and Should be Excluded from Trial.

                 PGA TOUR does not contest that the strong public response to Haney’s comments during

        his May 29, 2019, Broadcast on SiriusXM PGA TOUR Radio is relevant to the issues in this case,

        including to underscore that PGA TOUR’s actions consistent with its rights under the License

        Agreement and to protect its brand were justified and non-actionable. However, relevance is only

        one aspect of whether evidence is admissible at trial. Despite Plaintiffs’ arguments to the contrary,

        documents and testimony regarding the social media sentiment analyses are inadmissible hearsay,

        and otherwise incapable of being sufficiently authenticated for use at trial. The Court should

        preclude Plaintiffs from attempting to introduce them during trial.

                 Plaintiffs’ attempt to fit the social media sentiment analyses into the business records

        exception provided under Fed. R. Evid. 803(6) is unavailing because none of the social media

        analyses Plaintiffs have produced to date meet the requirements of the exception. Fed. R. Evid.



        1
          It bears noting that “Programming,” as defined in the License Agreement, includes “all
        programming distributed on [SiriusXM PGA TOUR Radio]…,” with no indication that PGA
        TOUR and Sirius XM contemplated a distinction between “programming” and “content” of
        programming.

                                                         3
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 4 of 12




        803(6) excludes records of a regularly conducted activity from the rule against hearsay only when

        such records: (a) are “made at or near the time by – or from information transmitted by – someone

        with knowledge;” (b) are “kept in the course of a regularly conducted activity of a business,

        organization, occupation, or calling, whether or not for profit;” (c) are made as part of “a regular

        practice of that activity;” (d) are supported by testimony from the custodian or another qualified

        witness or an appropriate certification; and (e) are not shown by the opponent of such records to

        be based on information, or to have been prepared in a way or under circumstances that lack

        trustworthiness. Fed. R. Evid. 803(6).

                 First and foremost, the social media sentiment analyses Plaintiffs have offered to date are,

        by definition, not business records because they were prepared for this litigation. See ADT LLC

        & ADT U.S. Holdings, Inc. v. Alarm Protection LLC, et al., No. 9:15-CV-80073-

        ROSENBERG/HOPKINS, 2017 WL 1881957, at *1 (S.D. Fla. May 9, 2017) (noting that the

        “business records exception” to the rule against hearsay only applies if the person furnishing the

        information or document is “acting routinely, under a duty of accuracy, with employer reliance on

        the result, or in short, in the regular course of business.”) (internal quotations omitted). Reports

        and documents created in anticipation of or for use in litigation are generally not considered

        business records that are admissible under Fed. R. Evid. 803(6). See Peat, Inc. v. Vanguard

        Research, Inc., 378 F.3d 1154, 1161 (11th Cir. 2004) (granting a new trial after holding that an

        exhibit was improperly introduced under Fed. R. Evid. 803(6) because it was prepared during and

        for use in litigation, and was a compilation of inadmissible hearsay statements).

                 Plaintiffs’ characterization of the social media sentiment analyses as “data compilations”

        that Aisenberg and McGee “regularly maintain and employ…and incorporate…into their own

        business records for purposes of servicing their clients” does not cure that the analyses were not



                                                          4
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 5 of 12




        prepared in the ordinary course of Plaintiffs’ business, and are therefore not business records.

        Lebron v. Wilkins, 990 F. Supp. 2d 1280, 1296-97 (M.D. Fla. 2013), a case Plaintiffs cite in support

        of this argument, is illustrative. The district court in Lebron determined that a witness’s declaration

        and charts summarizing data were not admissible business records under Fed. R. Evid. 803(6) in

        part because they were “created specifically for [the] litigation.” Id. at 1297. Plaintiffs, through

        Aisenberg, McGee, or otherwise, have only created and offered the social media sentiment

        analyses for purposes of this litigation: (1) in support of Aisenberg’s and McGee’s expert

        testimony; (2) to try to undermine PGA TOUR’s rebuttal expert’s testimony; and (3) presumably,

        to try to mislead the jury into concluding that the negative public perception of Haney would have

        neutralized shortly after his May 29, 2019, Broadcast. Plaintiffs should not be permitted to do so.

                 Plaintiffs also cannot avail themselves of Rule 803(6) to admit the social media sentiment

        analyses at trial because Plaintiffs never produced the data underlying those analyses, including

        what sources Plaintiffs excluded from the data reflected in each analysis. See U.S. v. Arias-

        Izquierdo, 449 F.3d 1168, 1183-84 (11th Cir. 2006) (stating “Rule 803(6) requires that both the

        underlying records and the report summarizing those records be prepared and maintained for

        business purposes in the ordinary course of business,” and that both must be provided to the other

        parties to the litigation). It would be inappropriate for the Court to permit Plaintiffs to introduce

        the social media sentiment analyses at trial based on Plaintiffs’ reassurance that “Aisenberg

        will…testify at trial regarding how these analyses are created and relied upon and how Aisenberg

        and [his employer] would…regularly use the social media analyses…” (Plaintiffs’ Opp. p. 10.)

        That is not the standard under Fed. R. Evid. 803(6). The social media sentiment analyses are

        plainly hearsay (and double-hearsay to the extent they are based on hearsay statements), and




                                                          5
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 6 of 12




        Plaintiffs’ inability to demonstrate how they meet a hearsay exception militates in favor of the

        Court precluding Plaintiffs from introducing them at trial.

        C. Plaintiffs’ “Experts” Should Not be Permitted to Provide Unreliable and Speculative
           Testimony at Trial.

                 Consistent with Plaintiffs’ modus operandi in this case, Plaintiffs persist in trying to shift

        their burden to establish the admissibility of their “experts’” testimony onto PGA TOUR. “The

        burden of laying the proper foundation for the admission of expert testimony is on the party

        offering the expert, and admissibility must be shown by a preponderance of the evidence.” Allison

        v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1996) (citing Daubert v. Merrell Dow.

        Pharmaceuticals, Inc., 509 U.S. 579, 592 n. 10 (1993)). Plaintiffs have argued (inconsistently)

        that, because Aisenberg and McGee are allegedly “hybrid fact-expert” witnesses, they were not

        required to disclose details regarding the bases for their “expert opinions,” while simultaneously

        arguing that Aisenberg and McGee should be permitted to testify to unsubstantiated, unverified,

        and untested “expert opinions” at trial, subject only to cross-examination. The Court should not

        countenance these arguments, and for this reason and the reasons argued in PGA TOUR’s Motion

        to Exclude (ECF No. 80) the Court should preclude Aisenberg’s and McGee’s testimony on topics

        including: (1) “SiriusXM’s business prior to Plaintiffs joining the outlet and the impact of Haney’s

        radio show on SiriusXM’s financial condition;” (2) Aisenberg’s purported “analyses” of

        “SiriusXM’s monetization,” “Haney’s monetization,” and the “immediate and long-term financial

        and professional damage sustained by Plaintiffs;” (3) “specific data” and “reports from

        advertisers” reflecting the financial and listenership impact on SiriusXM in reaction to the May

        29, 2019, Broadcast if Haney had not left his radio show on SiriusXM PGA TOUR Radio; and (4)

        whether the comments Haney made during the May 29, 2019, Broadcast would have had a negative

        effect on the PGA TOUR’s brand.


                                                           6
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 7 of 12




        D. Plaintiffs’ Proffered Testimony Regarding PGA TOUR’s Alleged Prior Interference with
           Haney’s Business Endeavors is Based Only on Inadmissible Hearsay and Should be
           Excluded at Trial.

                 Plaintiffs acknowledge that Haney’s and Aisenberg’s anticipated testimony regarding PGA

        TOUR’s alleged pressure on “PGA Tour Superstores’” and “PGA Tour Shops’” to cancel orders

        for Haney’s book “The Big Miss” constitute hearsay (and also hearsay-within-hearsay). 2 Plaintiffs

        attempt to argue, however, that Aisenberg’s hearsay testimony (allegedly based on Aisenberg’s

        “firsthand knowledge”), in particular, should be allowed at trial as “statements against interest” by

        declarants who are unavailable. The Court should reject Plaintiffs’ speculation-riddled arguments

        in support of admitting this testimony at trial.

                 First, Plaintiffs fail to establish that the hearsay declarants, which Plaintiffs identify as Tina

        Constable, Rick Horgan, and Tammy Blake of Crown Archetype at Penguin Random House, are

        unavailable as defined under Fed. R. Evid. 804(a). To demonstrate unavailability under Fed. R.

        Evid. 804(a), Plaintiffs must show that they made good faith efforts to procure the declarants’

        testimony, including the declarants’ deposition testimony if the declarants may be unavailable for

        trial. See In re Chiquita Brands Int’l, Inc., No. 08-01916-MD-MARRA, 2019 WL 11497632, at

        *26-27 (S.D. Fla. Sept. 5, 2019) (ruling that hearsay was inadmissible because the plaintiffs had

        an opportunity to procure the declarant’s deposition testimony yet failed to do so). It is Plaintiffs’

        burden to establish the declarants’ unavailability. See, e.g., Jones v. Discount Auto Parts, LLC,

        No. 6:16-cv-138-Orl-37KRS, 2017 WL 1396477, at *4 n.4 (M.D. Fla. Apr. 19, 2017) (ruling



        2
         Plaintiffs do not respond to or in any way address PGA TOUR’s arguments regarding anticipated
        testimony related to the PGA TOUR’s alleged involvement with the Golf Channel’s decision to
        discontinue “The Haney Project” in 2013, or regarding the PGA TOUR’s alleged involvement in
        Avis’s decision not to pursue an unspecified “program” with Haney. As such, Plaintiffs have
        conceded those arguments, and Plaintiffs should be precluded from introducing hearsay testimony
        on these topics, as specified in PGA TOUR’s Motion. (See PGA TOUR’s Motion, ECF No. 104
        pp. 11-13.)

                                                             7
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 8 of 12




        hearsay evidence inadmissible as statements against interest under Fed. R. Evid. 804 because the

        plaintiff failed to offer any evidence establishing the declarant was unavailable).

                 Here, Plaintiffs argue only that “[n]otwithstanding their best efforts, Plaintiffs have been

        unable to locate the individuals from Penguin Random House who made these statements and have

        not been able to secure their testimony.” (Plaintiffs’ Opp. p. 17.) Plaintiffs do not offer any further

        detail on the efforts they made to locate these declarants, or to secure this evidence from other

        sources. Plaintiffs have thus failed to establish the declarants are unavailable. See Zenith Radio

        Corp. v. Matsushita Elec. Indus. Co., Ltd., 505 F. Supp. 1190, 1256 (E.D. Pa. 1980) (“Since the

        plaintiffs made no effort to depose any of the declarants, none of the declarants…are unavailable

        under [Rule] 804(a)(5) for purposes of the hearsay exception.”); compare U.S. v. Samaniego, 345

        F.3d 1280, 1283-84 (11th Cir. 2003) (holding that hearsay evidence was admissible because (1)

        defendant used significant efforts, including seeking the help of declarant’s family, to try to

        persuade declarant to travel for trial, and (2) the statement (an apology for a crime) clearly qualified

        as a statement against interest). 3

                 Plaintiffs further claim that Aisenberg’s hearsay testimony about the Crown Archetype

        representatives’ statements is admissible under Fed. R. Evid. 804(b)(3) because Aisenberg will

        testify to statements the representatives made against their interest. (Plaintiffs’ Opp. p. 17.) A




        3
          Both PGA TOUR and Plaintiffs served third-party subpoenas during discovery. Plaintiffs, in
        particular, served third-party subpoenas on both PGA Tour Superstore and The Paradies Shops,
        LLC d/b/a PGA Tour Shops (“PGA Tour Shops”). In response to Plaintiffs’ subpoena, PGA Tour
        Shops produced documents including an email indicating that an individual affiliated with PGA
        Tour Shops did not “recall any discussion about not selling [“The Big Miss”].” A true and correct
        copy of that email is attached hereto as Exhibit A, which undersigned counsel obtained consent
        from PGA Tour Shops’ counsel to file publicly with some personal information redacted.
        Plaintiffs should not be permitted to avail themselves of the exception under Fed. R. Evid. 804(a)
        to offer self-serving, layered hearsay testimony, especially when based on the third-party discovery
        Plaintiffs did obtain, Aisenberg’s testimony is especially questionable.

                                                           8
4825-4931-8639
   Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 9 of 12




        statement against interest is made when it is “so contrary to the declarant’s proprietary or pecuniary

        interest or ha[s] so great a tendency to invalidate the declarant’s claim against someone else or to

        expose the declarant to civil or criminal liability…and is supported by corroborating circumstances

        or trustworthiness.” Fed. R. Evid. 804(b)(3)(A)-(B); see also Macuba v. Deboer, 193 F.3d 1316,

        1325 n. 19 (11th Cir. 1999) (noting that declarant’s statements that defendants had a “hit list” of

        individuals, including plaintiff, that they wanted fired were not admissible as statements against

        interest because they “hardly subjected [the declarant] to civil or criminal liability”). Whether

        third-party booksellers felt they had to cancel orders for “The Big Miss” under the circumstances

        Plaintiffs allege, even if such circumstances were supported by the evidence (which they are not),

        does not constitute a statement against the declarants’ interest under Fed. R. Evid. 804(b)(3).

                 Even if the Court is willing to accept that the Crown Archetype representatives are

        unavailable (which they were not), and that their alleged statements were made against their

        pecuniary interest (which they were not), Plaintiffs make no argument that the alleged statements

        from representatives of PGA Tour Superstores and PGA Tour Shops to the Crown Archetype

        representatives fall within any hearsay exception. As such PGA TOUR’s Motion should be

        granted on this point, too, and Plaintiffs’ testimony excluded at trial accordingly.

        E. Plaintiffs Admit They Seek to Offer Evidence of What They Deem “More Offensive”
           Comments by “Others in the Golf Industry,” Which Will Unfairly Prejudice PGA TOUR
           at Trial.

                 Plaintiffs should be precluded from introducing testimony and evidence at trial regarding:

        (1) a statement referring to Tiger Woods that Kelly Tilghman made during a Golf Channel

        broadcast more than 10 years before Haney’s May 29, 2019, comments; (2) a statement PGA

        TOUR player Kevin Kisner made on his personal Twitter account related to the COVID-19

        pandemic more than a year after Haney’s May 29, 2019, comments; and (3) an exclamation PGA



                                                          9
4825-4931-8639
  Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 10 of 12




        TOUR player Justin Thomas made on a hot microphone during a tournament nearly two years

        after Haney’s May 29, 2019, comments.           In addition to being so distinguishable from the

        circumstances surrounding Haney’s May 29, 2019, comments as to render them irrelevant for trial,

        Plaintiffs characterize these statements as “significantly more offensive” than Haney’s comments.

        Plaintiffs’ characterization highlights Plaintiffs’ intention to offer this evidence solely to inflame

        the jury and to unfairly prejudice PGA TOUR at trial. Plaintiffs do not engage at all with the

        significant distinctions between the circumstances surrounding Haney’s May 29, 2019, comments

        on a PGA TOUR-branded radio station and the circumstances surrounding each of these

        purportedly “analogous” incidents. Plaintiffs instead conclusorily and inappropriately extrapolate

        from their self-serving characterizations of each of those incidents that because PGA TOUR

        allegedly responded differently to different circumstances, somehow its actions after Haney’s May

        29, 2019, Broadcast were unjustified. As such, in addition to seeking to unfairly inflame the jury,

        Plaintiffs also seek to offer testimony and evidence regarding the irrelevant circumstances to

        confuse the issues in this case, and thereby, confuse and mislead the jury. The Court should,

        therefore, exclude this evidence under Fed. R. Evid. 403 in advance of trial.

        F. Plaintiffs Have Stipulated to Refrain from Offering Evidence or Testimony Regarding
           the Remaining Categories in PGA TOUR’s Motion.

                 Plaintiffs have agreed, either overtly (in the case of Golden Rule references), or indirectly

        by omission, not to: (1) make Golden Rule references; (2) make reference to the size of PGA

        TOUR’s counsels’ law firm; or (3) make reference to the effect of the jury’s verdict.

                                                  CONCLUSION

                 For the reasons discussed above, and in PGA TOUR’s Motion, PGA TOUR respectfully

        requests that the Court preclude Plaintiffs from introducing evidence on or references to the above

        topics at trial.


                                                          10
4825-4931-8639
  Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 11 of 12




        Dated: June 21, 2021                                 Respectfully submitted,
                                                             /s/ Angelica L. Novick

                                                             FOLEY & LARDNER LLP
                                                             Michael Gay
                                                             Florida Bar No. 938191
                                                             mgay@foley.com
                                                             111 North Orange Avenue, Suite 1800
                                                             Orlando, FL 32801
                                                             Telephone: (407) 423-7656
                                                             Facsimile: (407) 648-1743

                                                             Angelica L. Novick
                                                             Florida Bar No. 105069
                                                             anovick@foley.com
                                                             Foley & Lardner LLP
                                                             2 South Biscayne Boulevard, Suite 1900
                                                             Miami, FL 33131-1832
                                                             Telephone: (305) 482-8400
                                                             Facsimile: (305) 482-8600
                                                             Kelly S. Milliron
                                                             Florida Bar No. 1018917
                                                             kmilliron@foley.com
                                                             Foley & Lardner LLP
                                                             1 Independent Drive, Suite 1300
                                                             Jacksonville, FL 32202
                                                             Telephone: (904) 359-2000
                                                             Facsimile: (904) 359-8700

                                                             Counsel for Defendant, PGA TOUR, Inc.


                                        CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on June 21, 2021, I electronically served the foregoing on all

        counsel of record via the e-mail addresses listed on the attached Service List.

                                                             /s/ Angelica L. Novick
                                                             Angelica L. Novick




                                                        11
4825-4931-8639
  Case 0:19-cv-63108-RAR Document 112 Entered on FLSD Docket 06/21/2021 Page 12 of 12




                                                 SERVICE LIST

                        Hank Haney and Hank Haney Media, LLC v. PGA TOUR, Inc.

                                        Case No. 0:19-cv-63108-rar

        Attorneys for Plaintiffs:

        Riley W. Cirulnick
        Rice Pugatch Robinson & Schiller, P.A.
        101 NE 3rd Avenue
        Suite 1800
        Fort Lauderdale, FL 33301
        954-462-8000
        Fax: 954-462-4300
        rcirulnick@rprslaw.com

        Peter R. Ginsberg
        Michelman & Robinson, LLP
        800 Third Avenue, 24th Floor
        New York, NY 10022
        (212) 730-7700
        pginsberg@mrllp.com

        Arthur Halsey Rice
        Rice Pugatch Robinson & Schiller, P.A.
        101 NE 3 Avenue
        Suite 1800
        Fort Lauderdale, FL 33301
        305-379-3121
        Fax: 305-379-4119
        arice.ecf@rprslaw.com
        arice@rprslaw.com




                                                      12
4825-4931-8639
